Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to communications filed on 12/14/2021.
Claims 1-20 are pending.
Claims 1-20 are hereby allowed.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dana Lemoine (Reg. #40062) on 2/24/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims

generating, by a processing system at a media device including a processor, a user profile based on first data received via a local area network from a portable device, the first data corresponding to media content previously displayed at the portable device when the portable device was not connected to the local area network; 
recording, by the processing system, a first media content item from a content source, the first media content item selected by the media device based on the user profile; 
transmitting, by the processing system, the first media content item to the portable device via the local area network, wherein the portable device stores the first media content item at a pre-cache memory to enable the portable device to playback the first media content item from the pre-cache memory at a later time when the portable device is not connected to the local area network; and
responsive to transmitting the first media content item to the portable device via the local area network, deleting, by the processing system at the media device, the first media content item. 

2.	(Original) The method of claim 1, further comprising transmitting to the portable device via the local area network a notification identifying the first media content item and a storage size associated with the first media content item.

3.	(Original) The method of claim 1, wherein recording comprises storing the first media content item in a memory associated with the media device.

4.	(Original) The method of claim 1, wherein recording comprises causing the first media content item to be stored at network-based equipment of a service provider.

5.	(Original) The method of claim 1, further comprising selecting the first media content item based on a determination that a user is likely to consume the first media content item.

6.	(Original) The method of claim 1, wherein recording comprises recording a program that is to be broadcast within a particular timeframe.

7.	(Original) The method of claim 1, wherein recording comprises recording a program that is available via an on-demand service. 

8.	(Original) The method of claim 1, wherein transmitting comprises transmitting to a vehicle-based computing device.

9.	(Original) The method of claim 1, wherein transmitting comprises transmitting to a smart phone.

10.	(Original) The method of claim 1, wherein the media device comprises a set-top box.

11.	(Currently Amended) A media device comprising:
a local area network interface to communicate over a local area network;
a processing system including a processor coupled to the local area network interface;
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
generating a user profile based on first data received via the local area network interface from a portable device, the first data corresponding to media content previously displayed at the portable device when the portable device was not connected to the local area network; 
recording a first media content item from a content source, the first media content item selected by the media device based on the user profile; 
transmitting the first media content item to the portable device via the local area network interface, wherein the portable device stores the first media content item at a pre-; and
responsive to transmitting the first media content item to the portable device via the local area network interface, deleting the first media content item. 

12.	(Original) The media device of claim 11, wherein recording comprises storing the first media content item in a memory associated with the media device.

13.	(Original) The media device of claim 11, wherein recording comprises causing the first media content item to be stored at network-based equipment of a service provider.

14.	(Original) The media device of claim 11, the operations further comprising selecting the first media content item based on a determination that a user is likely to consume the first media content item.

15.	(Original) The media device of claim 11, wherein recording comprises recording a program that is to be broadcast within a particular timeframe.

16.	(Original) The media device of claim 11, wherein recording comprises recording a program that is available via an on-demand service. 

17.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system of a media device including a processor, facilitate performance of operations, the operations comprising:
generating, by the processing system, a user profile based on first data received via a local area network from a portable device, the first data corresponding to media content previously displayed at the portable device when the portable device was not connected to the local area network; 

transmitting, by the processing system, the first media content item to the portable device via the local area network, wherein the portable device stores the first media content item at a pre-cache memory to enable the portable device to playback the first media content item from the pre-cache memory at a later time when the portable device is not connected to the local area network; and
responsive to transmitting the first media content item to the portable device via the local area network, deleting, by the processing system, the first media content item. 

18.	(Original) The non-transitory machine-readable medium of claim 17, wherein recording comprises causing the first media content item to be stored at network-based equipment of a service provider.

19.	(Original) The non-transitory machine-readable medium of claim 17, wherein recording comprises recording a program that is to be broadcast within a particular timeframe.

20.	(Original) The non-transitory machine-readable medium of claim 17, wherein recording comprises recording a program that is available via an on-demand service. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests generating, at a media device, a user profile based on first data received from a portable device, the first data corresponding to media content at the portable device when the portable device was not connected to the local area 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/17/2022
/THORNE E WAUGH/Examiner, Art Unit 2457            



/RAMY M OSMAN/Primary Examiner, Art Unit 2457